 1   SEYFARTH SHAW LLP
     Mark P. Grajski (SBN 178050)
 2   mgrajski@seyfarth.com
     Lindsay S. Fitch (SBN 238227)
 3   lfitch@seyfarth.com
     Tiffany T. Tran (SBN 294213)
 4   ttran@seyfarth.com
     400 Capitol Mall, Suite 2350
 5   Sacramento, California 95814-4428
     Telephone: (916) 448-0159
 6   Facsimile:     (916) 558-4839
 7   Attorneys for Defendants
     ATRIA MANAGEMENT COMPANY LLC; and
 8   ATRIA SENIOR LIVING, INC.
 9

10

11                                   UNITED STATES DISTRICT COURT
12                                  EASTERN DISTRICT OF CALIFORNIA.
13

14   MICHELLE HUNTER,                                Case No. 2:18-cv-01728-TLN-AC
15                     Plaintiff,                     STIPULATION TO CONTINUE
                                                      HEARING DATE ON DEFENDANTS’
16          v.                                        MOTION TO COMPEL FURTHER
                                                      RESPONSES TO DISCOVERY;
17   ATRIA MANAGEMENT COMPANY LLC;                    [PROPOSED] ORDER
     ATRIA SENIOR LIVING, INC.; ATRIA
18   CARMICHAEL OAKS; and DOES 1 through
     100, inclusive,                                 Complaint Filed: January 25, 2018
19
                       Defendants.
20

21

22

23

24

25

26

27

28


                    STIPULATION TO CONTINUE HEARING DATE AND [PROPOSED] ORDER
                                    CASE NO. 2:18-CV-01728-TLN-AC
 1          Plaintiff Michelle Hunter (“Plaintiff”) and Defendants Atria Management Company, LLC and
 2   Atria Senior Living, Inc. (“Defendants”), through their attorneys of record, (collectively the “Parties”),
 3   hereby submit the following Joint Stipulation and [Proposed] Order to continue the hearing on
 4   Defendant’s Motion to Compel Further Responses to Request for Production and Interrogatories and
 5   Documents and for Sanctions in the above-captioned action as follows:
 6                                                STIPULATION
 7          WHEREAS, the hearing on Defendant’s Motion to Compel Further Responses to Request for
 8   Production and Interrogatories and Documents and for Sanctions (“Motion”) is currently scheduled for
 9   February 13, 2019, at 10:00 a.m. in Courtroom 26 of the above-captioned Court;
10          WHEREAS, the Parties participated in an informal discovery telephone conference with
11   Magistrate Judge Claire on February 4, 2019;
12          WHEREAS, following the conference, the Court ordered the Parties to agree to a date certain
13   for Plaintiff’s outstanding document production and a date for Plaintiff’s deposition by 5:00 P.M. on
14   February 5, 2019. The Court’s order also reminded the Parties that their joint statement on Defendants’
15   Motion was due by close of business on February 6, 2019, unless the motion is withdrawn or the Parties
16   stipulate to a continuance of the hearing;
17          WHEREAS, the Parties have complied with the Court’s order and agreed to dates certain for
18   Plaintiff’s outstanding document production and Plaintiff’s deposition;
19          WHEREAS, the Parties agree to continue the hearing on Defendants’ Motion to March 20,
20   2019, which is a date the Court advised is available;
21                  NOW, THEREFORE, IT IS HEREBY STIPULATED by and between the Parties hereto,
22   through their respective attorneys of record, that the hearing on Defendants’ Motion to Compel Further
23   Responses to Request for Production and Interrogatories and Documents and for Sanctions be continued
24   from February 13, 2019 to March 20, 2019, at 10:00 a.m. in Courtroom 26 of the above-captioned Court.
25          IT IS SO STIPULATED.
26

27

28
                                                         1
                      STIPULATION TO CONTINUE HEARING DATE AND [PROPOSED] ORDER
                                      CASE NO. 2:18-CV-01728-TLN-AC
 1   DATED: February 6, 2019                      Respectfully submitted,
 2                                                SEYFARTH SHAW LLP
 3                                                By: /s/ Tiffany T. Tran
                                                         Mark P. Grajski
 4                                                       Lindsay S. Fitch
                                                         Tiffany T. Tran
 5
                                                  Attorneys for Defendants
 6                                                ATRIA MANAGEMENT COMPANY LLC;
                                                  ATRIA SENIOR LIVING, INC.
 7

 8
     DATED: February 6, 2019                      LAW OFFICES OF KEVIN C. BOYLE
 9
                                                  By: /s/ Kevin C. Boyle (As Authorized on 2/6/19)
10                                                       Kevin C. Boyle
                                                  Attorney for Plaintiff
11                                                MICHELLE HUNTER
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              2
                   STIPULATION TO CONTINUE HEARING DATE AND [PROPOSED] ORDER
                                   CASE NO. 2:18-CV-01728-TLN-AC
 1                                                 [PROPOSED] ORDER
 2

 3       PURSUANT TO STIPULATION, IT IS ORDERED THAT:
 4                 Defendants’ Motion to Compel Further Responses to Request for Production and Interrogatories
 5       and Documents and for Sanctions be continued from February 13, 2019 to March 20, 2019, at 10:00
 6       a.m. in Courtroom 26 of the Court.
 7

 8       DATED: February 7, 2019
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                            3
                            STIPULATION TO CONTINUE HEARING DATE AND [PROPOSED] ORDER
     54833392v.1                            CASE NO. 2:18-CV-01728-TLN-AC
